Title: From George Washington to Royal Flint, 7 February 1780
From: Washington, George
To: Flint, Royal


          
            sir
            Head Qrs Morris Town February 7th 1780
          
          I have been favoured with Your Letter of the 6th—As I find by this that you are no longer to continue in the department in which You have for some time acted, I with pleasure avail myself of the present opportunity to inform You, that your conduct in the discharge of your duty so far as it has come to my knowledge, has been much to my satisfaction. From your activity and attention—your intimate knowledge of the business of the Department and of our provision resources in general, I should have been happy if circum: would have permitted You to remain in it; but though these it seems would not, yet I am fully persuaded from the zealous part you have taken in the Contest as well as your present assurance—the supply of the Army and the prosperity of the service will always be great objects of your

wishes—and that so far as these may in the least depend on your influence or advice they will be promoted. I feel myself particularly obliged by your expressions of personal regard and am with great esteem & wishes for your happiness sir Yr Most Obedt sert.
        